[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-15293                  September 24, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                 CLERK

                  D. C. Docket No. 07-60091-CR-WJZ

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

ALCIUS CALIXTE,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                         (September 24, 2008)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Alcius Calixte (“Calixte”) appeals his 41-month sentence

imposed for illegally reentering the United States after deportation, in violation of

8 U.S.C. § 1326(a). On appeal, Calixte argues that his sentence is procedurally and

substantively unreasonable because the district court placed undue weight on the

advisory sentencing guidelines and failed to give adequate consideration to, and

analysis of, factors under 18 U.S.C. § 3553(a). Calixte argues that the district

court’s failure to give proper consideration to § 3553(a)(1), the history and

characteristics of the defendant, is reflected by the fact that the district court did

not sentence him below the advisory guidelines range despite his presentation of

mitigating factors.

      We review sentences for reasonableness. See United States v. Booker, 543

U.S. 220, 261-64, 125 S. Ct. 738, 765-67, 160 L. Ed. 2d 621 (2005). We will

reverse only for abuse of discretion, giving deference to the district court. Gall v.

United States, 552 U.S. ___, 128 S. Ct. 586, 591, 169 L. Ed. 2d. 445 (2007). A

sentence is procedurally unreasonable if the district court failed to calculate or

incorrectly calculated the Guidelines, treated the Guidelines as mandatory, failed

to consider the § 3553(a) factors, selected a sentence based on clearly erroneous

facts, or failed to adequately explain the chosen sentence. Id. at ___, 128 S. Ct. at

597. The Supreme Court has suggested that a sentence is substantively

                                            2
unreasonable if it is not supported by the § 3553(a) factors. Id. at ___, 128 S. Ct.

at 600.

Section 3553(a) provides that district courts must consider, inter alia, (1) the

applicable Guideline range; (2) the nature and circumstances of the offense; (3)

the history and characteristics of the defendant; (4) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (5) the need for adequate

deterrence to criminal conduct; (6) protection of the public from further crimes of

the defendant; and (7) the need to avoid unwarranted sentencing disparities. See

18 U.S.C. § 3553(a)(1)-(6).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court followed the proper sentencing procedures by treating the

guidelines as advisory and considering the § 3553(a) factors. Because Calixte’s

sentence is no greater than necessary to fulfill the statutory purposes of sentencing,

the district court did not abuse its discretion by declining to impose a below-

guidelines sentence. Accordingly, we affirm Calixte’s sentence.

      AFFIRMED.




                                          3